DETAILED ACTION

Status of Claims

This action is in reply to the RCE filed on August 25, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10-13 have been added.
Claims 1-9 have been canceled.
Claims 10-13 are currently pending and have been examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivalto (US 2018/0276602 A1) in view of Saitoh (US 2020/0380489 A1).

Claim 10

Rivalto discloses the following limitations:

A weighing device with which a salesclerk weighs a product sold by weight remotely ordered from a customer of a remote order via a network, (see at least abstract, paragraph 0056, 0097-0098 -the courier service provides identifying information such as weight…package receiver/distributor service module includes an employee or agent “stepping into the shoes” of the courier service and 0080).
and with which a visitor also weighs the product, (see at least paragraphs 0056, 0098-0099).
the weighing device comprising: a weighing tray on which the product is placed; (see at least paragraphs 0056 and 0078).
a weighing unit weighing the product placed on the weighing tray; (see at least paragraph 0056).
an input unit receiving an input operation of the visitor or the salesclerk: (see at least paragraphs 0024, 0078 and 0080).
a display unit displaying information for the visitor or the salesclerk; (see at least paragraph 0024 and 0080).
a label issuing unit capable of issuing a label on which an accounting identification code of the product based on a weighing result of the weighing unit is printed; (see at least paragraphs 0070 and 0097).
and an output control unit controlling the label issuing unit and the display unit based on the input operation with respect to the input unit, (see at least paragraphs 0070 and 0097).
and cause the display unit to display an accounting identification code of the product to be used to perform work of picking related to the remote order (see at least paragraph 0024, 0056, 0070, 0097-0098 -the courier service provides identifying information such as weight…package receiver/distributor service module includes an employee or agent “stepping into the shoes” of the courier service and 0080).
and wherein the output control unit is configured to: cause the label issuing unit to issue the label on which the accounting identification code is printed in response to the input operation of the first input portion; (see at least paragraphs 0070 and 0078).

Rivalto as shown above, discloses remote ordering processing with assistance of a salesclerk when needed.  The system can be operated by an employee or a customer.  


Rivalto, does not explicitly discloses the following limitations, however Saitoh does:

wherein the input unit includes a first input portion operated by the visitor and a second input portion operated by the salesclerk, (see at least paragraphs 0070, 0075, 0079 and 0107-switch modes).

The combination Rivalto/Saitoh discloses customers and employees’ inputs.  The combination does not explicitly disclose the following limitation:

without causing the label issuing unit to issue the label in response to the input operation of the second input portion.

However, Saitoh evidences that prohibiting execution of any processing and configuring machines on plurality of operational modes including a switch mode bottom according to employees or customer’s needs is conventional in the at  (see at least Figure 22A and paragraphs 0105-0107) .  Therefore, the lacking limitation would have been a matter of machine configuration that would have been obvious in view of the prior art teachings.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine the teachings in Rivalto and Saitoh because it would improve overall processing efficiency (Saitoh paragraph 0134).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


Claim 11
Furthermore Rivalto discloses the following limitations:

wherein the display unit is a touch panel, wherein the first input portion is configured as a screen operated by the visitor to cause the label issuing unit to issue the label, (see at least paragraphs 0070 and 0078).

and wherein the second input portion is configured as a product name display field not operated by the visitor. (see at least paragraph 0024 and 0066-administrative/supervisor interface).

Claim 12
Furthermore, Rivalto discloses the following limitations:

further comprising: a reading unit reading the accounting identification code of the product related to the remote order displayed on the display unit; (see at least paragraphs 0056, 0070, 0091, 0097 and 0100).

and a detailed statement issuing unit issuing a detailed statement of the remote order in accordance with a reading result of the accounting identification code by the reading unit, wherein the reading unit is manipulated by the salesclerk (see at least paragraphs 0047, 0067, 0078 and 0085).



Claim 13
Furthermore, Rivalto discloses the following limitations:

wherein the display unit displays the accounting identification code for a certain period of time, (see at least paragraph 0070-programmed trigger events).
and the display unit returns to an initial screen displaying a plurality of kinds of products after elapse of the certain period of time (see at least paragraph 0070-programmed trigger events).


CONCLUSION

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	
/ARIEL J YU/Primary Examiner, Art Unit 3687